                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 AVEION CASON

 and
                                                                 No. 1:20-cv-01875-TNM
 DONALD VINCENT MAJKOWSKI,

 in their individual capacity and on
 behalf of others similarly situated,

                                          Plaintiffs,

        v.

 NATIONAL FOOTBALL LEAGUE
 PLAYERS ASSOCIATION,

 THE BERT BELL/PETE ROZELLE NFL
 PLAYER RETIREMENT PLAN BOARD,

 THE NFL PLAYER DISABILITY AND
 NEUROCOGNITIVE BENEFIT PLAN
 BOARD,

 and

 NATIONAL FOOTBALL LEAGUE
 MANAGEMENT COUNCIL,


                                        Defendants.


       [PROPOSED] ORDER GRANTING DEFENDANT NATIONAL FOOTBALL
           LEAGUE MANAGEMENT COUNCIL’S MOTION TO DISMISS

       This matter is before the Court on Defendant National Football League Management

Council’s (“NFLMC”) Motion to Dismiss Plaintiffs’ Class Action Complaint pursuant to Rules

12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure.

       The Court, having considered the motions and responses, the parties’ respective exhibits,

and the arguments of counsel, is of the opinion that Defendant NFLMC’s Motion to Dismiss
should be, and hereby is, GRANTED. Counts I-IV and Count VI of Plaintiffs’ Class Action

Complaint against NFLMC are hereby DISMISSED WITH PREJUDICE.

       SO ORDERED.

Dated: ___________________, 2020                       ___________________________
                                                       The Honorable Trevor N. McFadden
                                                       United States District Judge

Service will be made electronically on all ECF-
registered counsel of record via email generated
by the court’s ECF system.




                                                   2
